                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cv-00153-FDW-DCK


 SALEH SHAIBAN,                        )
 FATIMA MUTHANA,                       )
 ASEEL SHAIBAN,                        )
 TAHANI SHAIBAN,                       )
 SAEED SHAIBAN,                        )
 AMIN SHAIBAN, and                     )                               ORDER
 AKRAM SHAIBAN,                        )
                                       )
        Plaintiffs,                    )
                                       )
 vs.                                   )
                                       )
 L. FRANCIS CISSNA, Director of U.S. )
 Citizenship and Immigration Services, )
 KIRSTJEN NIELSEN, Secretary of )
 Department of Homeland Security, and  )
 DEPARTMENT          OF       HOMELAND )
 SECURITY                              )
                                       )
        Defendants.                    )
                                       )


       THIS MATTER is before the Court on Defendants’ Motion to Dismiss for Failure to State

a Claim, Motion to Dismiss for Lack of Jurisdiction. (Doc. No. 7). As noted in this Court’s order

dated March 8, 2019, the issues in this case have changed significantly, (Doc. No. 16), and

Plaintiffs have expressed their intent to file an Amended Complaint in this matter. (Doc. No. 17).

Defendants’ Motion to Dismiss, (Doc. No. 7), is therefore DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

                                            Signed: March 25, 2019
